Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 3, 7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3 and 7, claim 1 recites the limitation "the top and bottom portions" in line 2; claim 2 recites the limitation “the radial plane” in line 2; claim 3 recites the limitation “the outer surface” in line 2, “the inner top portion” in lines 2-3, and “the base shaft” in line 3; claim 7 recites “its outer diameter” in lines 1-2 and “the inner diameter” in line 2; and claim 9 recites “the inside portion” in line 3 and “the outer surface” in line 5.  Each of these limitations lacks antecedent basis.  Appropriate correction is required.
Each of claims 9-11 recites a “base/top” cap.  It is unclear whether the claim is referring to a base “or” top or base “and” top cap.  Appropriate correction is required.  For purposes of examination, until corrected, base/top cap is being interpreted as base “or” top cap.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Christie (US10244790).
Regarding claims 1-2, Christie discloses a device 100 having a shaft 102 with an opening at the top and bottom portions (Fig. 7); and the bottom portion connects to a bottom shaft 151 (Fig 7). Christie also discloses a screen 177 within a shaft in the radial plane creating a divider between the top and bottom portions (Fig. 5, col 3, lines 43-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Christie.
Regarding claim 3, Christie discloses a device according to claim 1 above.  Christie also discloses complimentary threading 143, 144 on an inner surface of the bottom portion of the shaft and an outer top portion of the base shaft (Fig. 7 ).  However, Christie does not specifically teach complimentary threading on an outer surface of the bottom portion of the shaft and an inner top portion of the base shaft. While Christie does not specifically teach complimentary threading on the outer surface of the bottom portion of the shaft and on an inner top portion of the base shaft, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the placement of the threading, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
With respect to claim 4, Christie teaches that the base shaft can be screwed on or off by turning the base shaft or the shaft (Fig. 7). 
Regarding claim 5, Christie also teaches a that base shaft creates a cavity 152 for holding debris (Fig. 7, col 5, lines 11-15).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of 
Dunbar (US2869883).
Regarding claims 6-7, Christie discloses a device 100 having a shaft 102 with an opening at the top and bottom portions (Fig. 7); and the bottom portion connects to a bottom shaft 151 (Fig 7). Christie does not disclose wherein the opening of the top portion of the shaft receives a reducer ring. 
Dunbar is directed to a cigarette holder and teaches a reducer ring (resilient ring) 12 for gripping articles in a holder (Fig. 4, col. 1, lines 67-70). Dunbar also teaches that reducer ring has a seal portion (outer perimeter of ring 12) which sits flush within the diameter of the opening of the top portion of the shaft (flush with surfaces 23 and 24 of shaft 11; Fig. 4, col. 4, lines 61-71).
	It would be obvious to one of ordinary skill in the art at the time of the invention to include a reducer ring including a seal in the device of Christie in order to hold a number of different types and sizes of cigarettes (col. 1, lines 17-18, col. 2, lines 53-64).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of 
Wilkerson (US20180064164).
Regarding claim 8, Christie discloses a device 100 having a shaft 102 with an opening at the top and bottom portions (Fig. 7); and the bottom portion connects to a bottom shaft 151 (Fig 7). Christie does not teach a magnetic receptacle integrated on the outer surface of the shaft.  
Wilkerson is directed to a device for attaching a magnet to a cigar.  Wilkerson teaches a band 4 having a magnetically attractable member 5 thereon.  It would be obvious to modify Christie to include a magnetically attractable member 5 to allow the device and cigarette or cigar therein to be magnetically attracted to surfaces so a smoker may retain the device in a sanitary, secure location, free of potential risks or hazards ([001]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of
Lui (US20140261498).
Regarding claims 9, Christie discloses a device 100 having a shaft 102 with an opening at the top and bottom portions (Fig. 7); and the bottom portion connects to a bottom shaft 151 (Fig 7).  Christie discloses a base/top cap, but does not include a seal within a radial plane inside the base/top cap nor does it disclose one or more port openings on an outer surface of the base/top cap.  
Lui is directed to an electronic cigarette and teaches a base/top cap 10 (Fig. 2).  The base/top cap includes a seal ring 30 (Fig. 2, [0036]) and port openings 112 (Fig 2). Lui does not disclose that the seal is within a radial plane in an inside portion of the base/top cap.  However, it would be obvious to modify the position of the seal to an area where sealing is necessary.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a base/top cap on the shaft of Christie in order to seal the shaft and facilitate smoke passing through the port openings ([0035]) and to release pressure within the device. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of 
Lui, as applied to claim 9, and further in view of Sieggen (US643117).
Regarding claim 10, modified Christie teaches the device of claim 9, but does not teach a base/top cap installed on the opening on the top of the shaft creating an enclosed device.  
Sieggen teaches a cigarette holder, extinguisher and storage device including a top cap 40 for creating an enclosed device (Figs. 4 and 4c, col. 3, lines 31-41). It would be obvious to modify Christie to include a cap for covering the top opening to create a closed device in order to store extinguish and store a cigarette or cigar.
Regarding claim 11, Christie does not teach a base/top cap installed on the bottom of the shaft creating an enclosed device.  Sieggen teaches a cigarette holder, extinguisher and storage device including a top cap 40 for creating an enclosed device (Figs. 4 and 4c, col. 3, lines 31-41).  While reference does not teach the a base cap installed on the bottom of the shaft creating an enclosed device it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the cap on the base rather than the top, as disclosed in Sieggen, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY KARNEY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA MARY TAPSCOTT/               Examiner, Art Unit 1747               

/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747